Case 1:21-cr-00094-RBW Document 17 Filed 04/09/21 Page1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA
V. Criminal Action No, 21-94 (RBW)
ANTHONY MARIOTTO,
Defendants.
= )
ORDER

In accordance with the oral rulings issued by the Court at the arraignment held on
April 9, 2021, it is hereby

ORDERED that, on or before April 12, 2021, the defendant shall respond to the
government regarding the issuance of a protective order in this case. It is further

ORDERED that the United States’ Motion to Continue and to Exclude Time Under the
Speedy Trial Act, ECF Nos. 15 and 16, is GRANTED. It is further

ORDERED that, with the defendants’ consent, the time from April 9, 2021, until
June 11, 2021, is excluded under the Speedy Trial Act in light of the need for the government to
provide discovery to the defendant and the need for the defendant to review that discovery. It is
further

ORDERED that the parties shall appear before the Court for a status hearing on June 11,

3 MS

2021, at 10:00 a.m. via teleconference.

SO ORDERED this 9th day of April, 2021.

 

REGGIE B. WALTON
United States District Judge
